             Case 3:20-cr-03023-TWR Document 54 Filed 10/27/20 PageID.116 Page 1 of 3
AO 245B (CASD Rev. 1/ 19) Judgment in a Criminal Case


                                         UNITED STATES DISTRICT COURT
                                              SOUTHERN DISTRICT OF CALIFORNIA
              UNITED STATES OF AMERICA                                   JUDGMENT IN A CRIMINAL CASE
                                    V.                                   (For Offenses Committed On or After November I, 1987)
                 JULIAN GUZMAN-ORTIZ (1)
                                                                             Case Number:            3:20-CR-03023-TWR

                                                                          Max August Schoening
                                                                          Defendant's Attorney
USM Number        97264298

• -
THE DEFENDANT:
IZI pleaded guilty to count(s)             1 of the Information

0     was found guilty on count(s)
      after a plea of not guilty.
Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):


Title and Section/ Nature of Offense                                                                                        Count
8: 1324(a)(l )(A)(ii) - Transportation of Certain Aliens                                                                      1




    The defendant is sentenced as provided in pages 2 through                       3            of this judgment.
The sentence is imposed pursuant to the Sentencing Reform Act of 1984.
0     The defendant has been found not guilty on count(s)

0     Count(s)                                                      IS          dismissed on the motion of the United States.

1ZJ   Assessment : $100.00 - waived


1Z1 JVTA Assessment*:$ 5,000
      The Court finds the defendant indigent.
      *Justice for Victims of~7           king Act of 2015, Pub. L. No. I 14-22.                 (
IZI   No fine                 ~          Forfeiture pursuant to order filed        (0   I2.1         ~'2-0           , included herein.
       IT IS ORDERED that the defendant must notify the United States Attorney for this district within 30 days of any
change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
judgment are fully paid. If ordered to pay restitution, the defendant must notify the court and United States Attorney of
any material change in the defendant's economic circumstances.

                                                                         October 23. 2020
                                                                         Date of Imposition of Sentence


                                                                          ~0~
                                                                         HON. TODD W. ROBINSON
                                                                         UNITED STATES DISTRICT JUDGE
           Case 3:20-cr-03023-TWR Document 54 Filed 10/27/20 PageID.117 Page 2 of 3
AO 245B (CASO Rev. 1/19) Judgment in a Criminal Case

DEFENDANT:                JULIAN GUZMAN-ORTIZ (1)                                                  Judgment - Page 2 of 3
CASE NUMBER:              3:20-CR-03023-TWR




                                                  IMPRISONMENT
 The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a total term of:
 Time served as to count 1




 •     Sentence imposed pursuant to Title 8 USC Section 1326(b).
 •     The court makes the following recommendations to the Bureau of Prisons:




 •     The defendant is remanded to the custody of the United States Marshal.

 •     The defendant must surrender to the United States Marshal for this district:
       •     at
                  --------- A.M.                              on
                                                                   -------------------
       •     as notified by the United States Marshal.

       The defendant must surrender for service of sentence at the institution designated by the Bureau of
 •     Prisons:
       •     on or before
       •     as notified by the United States Marshal.
       •     as notified by the Probation or Pretrial Services Office.

                                                       RETURN
 I have executed this judgment as follows:

       Defendant delivered on                                            to
                                                                              ----------------
at _ _ _ _ _ _ _ _ _ _ _ _ , with a certified copy of this judgment.


                                                                 UNITED STATES MARSHAL



                                    By                     DEPUTY UNITED STATES MARSHAL



                                                                                                 3:20-CR-03023-TWR
             Case 3:20-cr-03023-TWR Document 54 Filed 10/27/20 PageID.118 Page 3 of 3
  AO 245B (CASD Rev. 1/19) Judgment in a Criminal Case

  DEFENDANT:               illLIAN GUZMAN-ORTIZ (I)                                           Judgment - Page 3 of 3
  CASE NUMBER:             3:20-CR-03023-TWR

                                              SUPERVISED RELEASE
Upon release from imprisonment, the defendant will be on supervised release for a term of:
3 years

                                  SPECIAL CONDITIONS OF SUPERVISION

    1. The defendant must not commit another federal, state or local crime.
    2. The defendant must not enter the United States illegally.




                                                                                             3:20-CR-03023-TWR
